Per Curiam.
We are of the opinion that the justice of the Municipal Court, upon the new facts presented, had the power to entertain the motion to open defendant’s default, and that, in the circumstances of this case, he properly exercised his discretion in granting the motion upon the terms stated. The determination of the Appellate Term should be reversed and the order of the Municipal Court, affirmed, without costs, with leave to defendant to answer within five days after service of a copy of the order to be entered hereon with notice of entry, upon full compliance with the conditions imposed in the Municipal Court order.
Present — Martin, P. J., Townley, Untermyer, Cohn and Callahan, JJ.
Determination of the Appellate Term unanimously reversed and the order of the Municipal Court affirmed, without costs, with leave to the defendant to answer within five days after service of order with notice of entry thereof, upon full compliance with the conditions imposed in the Municipal Court order.